IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48589

 STATE OF IDAHO,                                 )
                                                 )    Filed: December 15, 2021
        Plaintiff-Respondent,                    )
                                                 )    Melanie Gagnepain, Clerk
 v.                                              )
                                                 )    THIS IS AN UNPUBLISHED
 AGUSTIN BARRON GARCIA,                          )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Gooding
       County. Hon. Rosemary Emory, District Judge.

       Judgment of conviction for lewd conduct with a minor under sixteen, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

LORELLO, Judge
       Agustin Barron Garcia appeals from his judgment of conviction for lewd conduct with a
minor under sixteen. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       Responding to a school after receiving a report of suspected lewd conduct with a minor, an
officer learned from teachers that a minor child disclosed that her brothers molested her for a
period of approximately five years. The officer interviewed the minor child, who related that her
brothers had been touching her and she did not want to be touched. Based on this information, the
officer instructed other officers to arrest two of the brothers, one of whom was Garcia. Following
his arrest, Garcia made incriminating statements. Garcia moved to suppress his post-arrest



                                                 1
statements, in part contending that the officers lacked probable cause for his arrest. The parties
stipulated to admission of a transcript from a suppression hearing held on a motion to suppress
filed by Garcia’s brother in another case and did not present any other evidence. After the district
court denied his motion, Garcia entered a conditional guilty plea to an amended charge of lewd
conduct with a minor under sixteen, I.C. § 18-1508, reserving his right to challenge the denial of
his motion to suppress. Garcia appeals.
                                                 II.
                                    STANDARD OF REVIEW
          The standard of review of a suppression motion is bifurcated. When a decision on a motion
to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                 III.
                                            ANALYSIS
          Garcia argues that the allegations of molesting and touching were not specific enough to
support probable cause of lewd conduct with a minor under sixteen and, consequently, the district
court erred in denying his motion to suppress. The State responds that the probable cause analysis
is not limited to the felony Garcia addresses (lewd conduct with a minor under sixteen) but includes
sexual abuse of a minor as well. According to the State, the allegations of molesting and touching
fall within the ambit of one of these two felonies, supporting probable cause for Garcia’s arrest.
In reply, Garcia asserts the State failed to preserve its argument that allegations of molesting and
touching could support probable cause for sexual abuse of a minor. We hold that Garcia has failed
to show the district court erred in concluding that there was probable cause for his warrantless
arrest.




                                                  2
       An officer may make a warrantless arrest if the officer has probable cause 1 to believe the
arrestee has committed a felony. I.C. § 19-603(2)-(3); State v. Jenkins, 143 Idaho 918, 921-22,
155 P.3d 1157, 1160-61 (2007). Probable cause is the possession of information that would lead
a person of ordinary care and prudence to believe or entertain an honest and strong presumption
that such person is guilty. State v. Julian, 129 Idaho 133, 136, 922 P.2d 1059, 1062 (1996). In
analyzing whether probable cause existed, this Court must determine whether the facts available
to the officers at the moment of the seizure warranted a person of reasonable caution to believe
that the action taken was appropriate. Id.; State v. Hobson, 95 Idaho 920, 925, 523 P.2d 523, 528
(1974). The application of probable cause to arrest must allow room for some mistakes by the
arresting officer; however, the mistakes must be those of reasonable men, acting on facts leading
sensibly to their conclusion of probability. Klinger v. United States, 409 F.2d 299, 304 (8th Cir.
1969); Julian, 129 Idaho at 137, 922 P.2d at 1063. The facts making up a probable cause
determination are viewed from an objective standpoint. Julian, 129 Idaho at 136-37, 922 P.2d at
1062-63. In passing on the question of probable cause, the expertise and the experience of the
officer must be taken into account. State v. Ramirez, 121 Idaho 319, 323, 824 P.2d 894, 898 (Ct.
App. 1991). We review questions of probable cause de novo. Ornelas v. United States, 517 U.S.
690, 699 (1996).
       Garcia argues that “the facts articulated by [the interviewing officer] are not sufficiently
specific to support a reasonable belief that [the minor child’s] brothers had committed an act of
‘lewd conduct’ under” I.C. § 18-1508. Garcia’s argument centers on one element of lewd conduct
with a minor under sixteen--specifically the commission of a “lewd or lascivious act.” I.C.
§ 18-1508. “[G]enital-genital contact, oral-genital contact, anal-genital contact, oral-anal contact,
manual-anal contact, or manual-genital contact” fall within the definition of a lewd or lascivious
act. Id. This definition also includes conduct “of the same type of activity as the enumerated acts
in the statute” and that “amount[s] to the severity of lewd conduct.” State v. Kavajecz, 139 Idaho
482, 486-87, 80 P.3d 1083, 1087-88 (2003). Garcia admits that “molesting” and “touching” are


1
       Although I.C. § 19-603(3) uses “reasonable cause,” this phrase appears to be the same as
“probable cause,” see State v. Jenkins, 143 Idaho 918, 921-22, 155 P.3d 1157, 1160-61 (2007)
(using phrases interchangeably). For the sake of consistency with Fourth Amendment law,
“probable cause” is used instead of “reasonable cause.”

                                                 3
words “connoting sexual physical context,” but asserts they “do not signify the commission of an
act that amounts to the severity of ‘lewd conduct’ under the statute.” We disagree with Garcia’s
assertion. Although the words “molesting” and “touching” can refer to conduct not amounting to
lewd conduct, they can (and often do) refer to sexual contact of the kind prohibited by I.C.
§ 15-1508. See MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY 749 (10th ed. 1994) (defining
“molest” as “to make annoying sexual advances to; esp: to force physical and usu. sexual contact
on”). Probable cause deals with “probabilities,” not “hard certainties.” Texas v. Brown, 460 U.S.
730, 742 (1983) (quoting United States v. Cortez, 449 U.S. 411, 418 (1981)). We hold that the
allegations of molesting and touching in this case would lead a person of ordinary care and
prudence to believe that Garcia had committed a lewd or lascivious act with the minor child.
       Next, Garcia notes the interviewing officer did not testify regarding “any other
circumstances surrounding [the minor child’s] purported disclosures”; why the officer “found
those disclosures to be trustworthy”; how the officer’s “experience or his police training
[connected to] the particular conclusions that he drew in this case”; or how the officer concluded
that “a report of ‘touching’ or ‘molesting,’ without more . . . led him to conclude that one or more
acts of ‘lewd conduct’ had been committed.” The lack of testimony, however, does not undermine
the officer’s testimony that he learned that the minor child had been molested and touched by her
brothers, which gave the officer probable cause that Garcia committed a lewd or lascivious act.
Consequently, Garcia has failed to show the district court erred in concluding that the officers had
probable cause for his arrest. Because we affirm the district court’s denial of Garcia’s motion to
suppress on this basis, we need not address the State’s argument that the allegations could support
probable cause of sexual abuse of a minor or Garcia’s assertion that the State failed to preserve
that argument.
                                                IV.
                                         CONCLUSION
       Garcia has failed to show the district court erred in concluding that the officers had
probable cause for his arrest. Thus, Garcia has failed to show the district court erred in denying
his motion to suppress. Consequently, Garcia’s judgment of conviction for lewd conduct with a
minor under sixteen is affirmed.
       Chief Judge HUSKEY and Judge GRATTON, CONCUR.


                                                 4